Citation Nr: 0416492	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  

An August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO), 
denied service connection for PTSD.  The veteran appealed 
that decision to the Board of Veterans' Appeals (Board).  In 
a March 2004 decision, the Board denied the claim.


FINDINGS OF FACT

1.  By letter dated June 5, 2003, the RO notified the veteran 
that his appeal was certified and being transferred to the 
Board; and that he had 90 days or until the Board issued its 
decision on the case (whichever came first) to send 
additional evidence concerning his appeal.

2.  A medical record signed by a physician and titled 
"Physician's Questionnaire," dated on June 20, 2003, and 
pertinent to the case, was received at the RO on June 26, 
2003.  

3.  In a decision dated on March 3, 2004, the Board denied 
the veteran's claim for service connection for PTSD.

4.  The Physician's Questionnaire dated on June 20, 2003, and 
received by the RO June 26, 2003, was not associated with the 
veteran's adjudication claims folder, or reviewed by the 
Board, at the time of the March 2004 Board decision.


CONCLUSION OF LAW

VA is considered to have constructive notice of the medical 
record in VA's possession as of June 26, 2003, and due 
process of law requires that the record be considered, and 
that the March 3, 2004 Board decision be vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a August 2001 rating decision, the RO denied service 
connection for PTSD.  The veteran perfected an appeal as to 
that decision.  

In May 2003, the veteran testified at a Travel Board Hearing 
before the undersigned Veterans Law Judge.  At that time the 
veteran indicated that his treating physician at a VA clinic 
felt that the veteran had PTSD.  The veteran was to request a 
statement from that physician on the matter of whether the 
veteran had a diagnosis of PTSD.

On June 5, 2003, the RO notified the veteran that his claim 
was certified and being transferred to the Board, and that 
the veteran had 90 days or until the Board issued its 
decision on the case (whichever came first) to send 
additional evidence concerning his appeal.

Review of the claims file shows that a pertinent medical 
record, a form titled "Physician's Questionnaire," was 
signed by a physician and dated on June 20, 2003, and was 
received at the RO on June 26, 2003.  

On March 3, 2004, the Board issued a decision, which denied 
entitlement to service connection for post-traumatic stress 
disorder.  

With correspondence sent by the veteran and received by the 
Board on March 16, 2004, the veteran provided a copy of the 
above cited Physician's Questionnaire dated on June 20, 2003. 

In April 2004, the Board received from the RO the original 
copy of the Physician's Questionnaire, marked as received by 
the RO on June 26, 2003. 

In April 2004, the veteran's representative filed a motion to 
vacate the Board's March 2004 decision.  

The Physician's Questionnaire dated in June 2003 was received 
by the RO on June 26, 2003.  That record had not been 
associated with the veteran's adjudication claims folder and 
had not been reviewed by the Board at the time of the March 
2004 Board decision.  That record is pertinent to the current 
claim.  The Board notes that, generally, VA is considered to 
have constructive notice of medical records in VA's 
possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record.  38 U.S.C.A. 7104(a) (West 2002).  The 
Board may vacate an appellate decision when a veteran is 
denied due process of law, as when the entire record was not 
considered.  38 U.S.C.A. 7104(a); 38 C.F.R. 20.904(a) (2003).  
Accordingly, as the March 2004 decision of the Board was not 
based on consideration of all of the evidence of record, that 
decision must be vacated in its entirety.  The undersigned 
Veterans Law Judge, who presided at the May 2003 Travel Board 
Hearing, will consider the appeal and a new decision will be 
entered as if the March 2004 Board decision had never been 
issued.


ORDER

The Board's decision of March 3, 2004, is VACATED.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

